Title: To Benjamin Franklin from John Adams: Two Letters, 4 October 1781
From: Adams, John
To: Franklin, Benjamin


I.
Sir,
Amsterdam October 4th. 1781.
Since the 25th of August, when I had the honor to write You, this is the first Time that I have taken a Pen in hand to write to any body having been confined and reduced too low to do any kind of business by a nervous Fever.

The new Commission for Peace has been a great Consolation to me, because it removed from the Public all danger of suffering any Inconvenience at a Time when for many days together, there were many Chances to one that I should have nothing more to do with Commissions of any sort. It is still a great satisfaction to me because I think it a Measure essentially right, both as it is a greater demonstration of Respect to the Powers, whose Ministers may assemble to make Peace; and as it is better calculated to give satisfaction to the People of America, as the Commissioners are chosen from the most considerable Places in that Country.
It is probable, that the French Court is already informed of the Alteration. Nevertheless I should think it proper that it should be officially notified to M. the Comte de Vergennes, and if You are of the same Opinion, as You are near I should be obliged to You, if You would communicate to his Excellency an authentic Copy of the new Commission.
I should think too that it would be proper to give some Intimation of it to the Public, in the Gazette or Mercure de France, the two Papers which are published with the Consent of the Court, and if You are of the same Opinion, upon consulting the Comte de Vergennes, I should be glad to see it done.
Have You any Information concerning Mr. Jefferson, whether he has accepted the Trust? whether he has embarked? or proposes soon to embark. I saw a paragraph in a Maryland Paper, which expressed an apprehension that he was taken Prisoner by a Party of Horse in Virginia.
I feel a strong Curiosity to know the Answer of the British Court to the Articles to serve as a Basis &c. Should be much obliged to your Excellency for a Copy of it, if to be procured, and for your Opinion, whether there will be a Congress or not.
I have the honor to be, with the greatest Respect, Sir, your most obedient and most humble Servant
John Adams.
His Excellency Benjamin Franklin Esqr.
 
Notation: J Adams. Octr 4. 1781
 
II.
Sir
Amsterdam October 4. 1781
Your Excellencys Letter of June 11. is yet unanswered. I have the Honor to agree with your Excellency in opinion, that it is reasonable, that the Articles of Rent of the Hotel, Payment of Couriers, Postage of Letters, Salaries of Clerks, Stationary for the Bureau, and Feasts and Illuminations made upon publick occasions, Should be deemed Expences of the States.— Indeed otherwise it will be impossible, for American Ministers to live, in any such manner as is expected of them both by Europeans and Americans.
I have the honor to be, &c
His Excellency Benjamin Franklin Esq.
